Citation Nr: 0709085	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  06-05 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
bilateral pes planus, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty for periods including from 
January 2002 to November 2002 and from February 2003 to June 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran presented testimony before the undersigned Acting  
Veterans Law Judge at a Video Conference Hearing in November 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.

The issue involving a higher rating for bilateral pes planus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

In a statement received in November 2006, prior to the 
promulgation of a decision in the appeal, the veteran 
indicated that he wished to withdraw his appeal for service 
connection for PTSD. 






CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the 
issue of entitlement to service connection for PTSD have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b), (c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2006).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (2006).

In a written statement of November 2006, the veteran 
indicated his desire to withdraw his appeal for entitlement 
to service connection for PTSD.  The Board finds that this 
statement qualifies as a valid withdrawal of this issues 
under 
38 C.F.R. § 20.204.  

In light of the veteran's withdrawal of his appeal with 
respect to this issue, there remains no allegation of error 
of fact or law for appellate consideration.  Accordingly, the 
appeal will be dismissed.


ORDER

The appeal regarding entitlement to service connection for 
PTSD is dismissed.

REMAND

The veteran contends that the current 10 percent evaluation 
assigned for his bilateral foot disability does not 
accurately reflect the severity of his condition.  The Board 
is of the opinion that further development is required before 
the Board decides this appeal.  

In this regard, the Board notes that the most recent VA 
examination in connection with the veteran's service-
connected bilateral foot disability was conducted in August 
2005.  The veteran has indicated that his condition has 
worsened since the last examination.  Specifically, at the 
November 2006 video conference hearing, he claimed that he 
experiences pain in his feet which make it hard for him to 
stand on his feet for long periods of time and that after 
standing for two hours, his feet swell, causing him to remove 
his shoes and use ice pads to relieve the swelling.  The 
veteran also claimed that he has misses anywhere from two to 
five days a week of work due to the pain in his feet.  The 
veteran reported that his toes curl downward, causing him to 
have severely cracked skin and that he has several calluses 
on the sides and tops of his feet.  A new VA examination is 
warranted to determine the current nature and severity of the 
veteran's service-connected bilateral foot disability.  The 
examiner should be careful to discern between symptoms due to 
service connection foot disability and any symptoms that may 
be due to another cause.

At the November 2006 video conference hearing, the veteran 
also indicated that he was treated for his bilateral foot 
disability at the VA Medical Center in Florence, South 
Carolina, as recently as June 2006.  The Board notes that 
these records are not currently associated with the claims 
folder.  Prior to any examination, the originating agency 
should ensure that all pertinent medical records from this 
(and any other identified) facility are associated with the 
claims folder.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of VA, an attempt to obtain those reports must be 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of VA are deemed 
to be constructively of record, they must be obtained.  Id.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  With the veteran's assistance, the 
RO should attempt to obtain copies of 
any outstanding records of pertinent 
treatment he may have received for foot 
problems.  Specifically, the RO should 
undertake appropriate development to 
obtain the medical records from the VA 
Medical Center in Florence, South 
Carolina, showing treatment for the 
veteran's bilateral foot disability.  
If the RO is unsuccessful in obtaining 
any identified evidence, it should 
document the efforts to obtain the 
records, and should request the veteran 
and his representative to provide a 
copy of the outstanding evidence to the 
extent they are able to.

2.  After any outstanding records are 
added to the claims file (to the extent 
available), the veteran should be 
afforded a VA examination by a 
physician with appropriate expertise to 
determine the current severity of his 
service-connected bilateral foot 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by 
the examiner.  Any indicated studies 
are to be performed.  

The examiner should describe with 
specificity all symptomatology and 
functional impairment due to the 
veteran's service-connected bilateral 
foot disability.  In so doing, the 
examiner should, to the extent 
possible, differentiate between 
symptomatology due to the veteran's 
service-connected foot problems and 
symptoms that are caused by another, 
nonservice-connected source.  The 
examiner should state whether the foot 
problems cause any of the following:  
marked deformity; pain on manipulation 
and use accentuated; swelling on use; 
characteristic callosities; marked 
pronation; extreme tenderness of 
plantar surfaces; and marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation.  The 
examiner should indicate whether the 
foot problems are improved by 
orthopedic shoes or appliances.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

3.  Then, after undertaking any other 
development determined to be warranted, 
the RO should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)

 


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


